Citation Nr: 0112521	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  00-11 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date, prior to September 17, 
1997, for a grant of service connection for retinitis 
pigmentosa.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from May 29, 1975 to 
April 26, 1976.

This matter is brought to the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  The RO granted entitlement to service connection 
for retinitis pigmentosa with assignment of a 100 percent 
evaluation effective from September 17, 1997.


FINDINGS OF FACT

1.  The veteran did not appeal the rating decision in 
September 1976 wherein the RO denied entitlement to service 
connection for loss of vision; the veteran's initial 
application for service connection had been received at the 
RO on May 27, 1976.

2.  The RO determined September 17, 1997, the date of the 
post mark of receipt of claim, as the date of the appellant's 
reopened claim of entitlement to service connection for 
retinitis pigmentosa.

3.  In a November 1999 decision the Board determined that new 
and material evidence had been submitted to reopen the claim 
of entitlement to service connection for retinitis 
pigmentosa. 

3.  There was service medical record evidence pertinent to 
the claim, which the veteran had referred to in connection 
with her initial May 27, 1976 VA benefit application, that 
was not of record; the RO was obligated to obtain this 
evidence but did not request pertinent specified service 
medical records. 

5.  The RO's failure to request pertinent specified service 
medical records constituted grave procedural error that 
renders the September 1976 rating decision nonfinal. 


CONCLUSION OF LAW

The criteria for an effective date for a grant of service 
connection for retinitis pigmentosa, retroactive to April 27, 
1976, have been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.156(c), 3.400 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The RO received the veteran's initial VA benefit application 
for loss of vision in May 1976.  On the application form she 
stated that she had received treatment in June 1975 at Ft. 
McClellan, Alabama.  She also identified two individuals who 
knew the facts about her vision loss.

The RO sent an information request for service medical 
records that did not indicate a type of treatment in June 
1975 for vision loss.  The RO asked for hospital treatment 
records for other claimed disabilities on dates the veteran 
had provided.  The request asked for the "entire medical 
series" including entrance and discharge examination.  The 
service department response in June 1976 indicated that 
available requested records were forwarded and that medical 
records were enclosed.  The service record envelope contained 
the original enlistment examination and report of medical 
history, and the separation examination medical history.  
There was a duplicate of the separation report of medical 
examination and records.  The record envelope also contained 
the original dental health record.

The enlistment medical examination showed the eyes and 
ophthalmoscopic reported as normal.  Distant vision, 
uncorrected, was 20/25 in the right eye and 20/20 in the left 
eye.  Near vision, uncorrected, was J-2 in the right eye and 
J-1 in the left eye.  

A hand written note indicated "#59-uncorrected vision 
defects".  On the medical history form the veteran indicated 
that she had not had eye trouble, that she had vision in both 
eyes, and that she did not wear glasses or contact lenses.

The separation medical examination showed the eyes and 
ophthalmoscopic reported as normal.  Distant vision, 
uncorrected, was 20/20 in both eyes.  Near vision was not 
reported.  On the medical history form the veteran indicated 
that she had not had eye trouble, that she had vision in both 
eyes and that she did not wear glasses or contact lenses.  A 
typed note on the form informed "Has vision in both eyes."

On a VA examination in July 1976 it was explained that by 
loss of vision the veteran meant that she had some change in 
acuity.  An eye consultation report showed that she 
complained of ocular blurry vision in service, and had no 
history of eye injury or eye inflammation.  Her vision was 
20/15 in both eyes without correction, lids and conjunctiva 
were negative, pupils reacted normal and ocular movements 
were normal.  Near point of convergence was normal, ocular 
tension was 17.5 Schiotz in both eyes, and the fundi and 
media were clear.  The examiner found the optic disc and 
retina within normal limits and negative cornea.  The 
diagnosis was no eye disease found.

The RO in September 1976 issued a rating decision wherein it 
denied service connection for loss of vision.  The rating 
board noted that the service medical records received 
contained only the enlistment and separation examinations 
that showed normal vision.  The rating board also mentioned 
the recent VA eye examination.

The RO in September 1976 sent notice of the decision to the 
veteran at her address of record.  The notice advised her 
that loss of vision was not shown by the evidence of record.  

VA received the veteran's next correspondence regarding loss 
of vision on September 17, 1997.  She claimed that her 
blindness secondary to retinitis pigmentosa was first 
manifested in military service as night blindness, and that 
she reported the difficulty at the time when she accidentally 
stepped in a hole that she did not see.  She recalled that 
she reported the incidents on sick call several times, and 
having had problems qualifying on the firing range and on 
bivouac, and with vision during early morning and evening 
physical training.  She asserted that at the time the medics 
did not understand her condition.  She also referred to 
VAOPGCPREC 82-90.

The record shows that the RO in January 1998 declined to 
reopen the claim.  She supplemented the record with medical 
evidence from MTC, MD, who practiced in eye disease.  The 
records included a December 1997 report wherein the physician 
said that a review of records from the veteran's June 3, 1975 
consultation showed that a few spots of pigment granules were 
found in the vitreous base.  He believed that if they were 
within the retina this would indeed be signs of developing 
retinitis pigmentosa. 

The RO in July 1998 again declined to reopen the claim, and 
the veteran added additional documentary evidence that 
included duplicates of service medical records not previously 
of record.  The representative's statement late in 1998 
referred to ophthalmology clinic reports in June 1975.  He 
noted that on a review of service medical records VA had 
indicated that most appeared to be missing.  

The Board in November 1999 found the pertinent evidence added 
since the September 1976 RO decision was new and material.  
The Board reopened the claim and remanded it to the RO for 
further development.  A VA eye examiner reviewed the record 
that included a June 1975 ophthalmology examination.  The 
examiner found bilateral retinitis pigmentosa and said that 
it was clear that the diagnosis was made on June 3, 1975.

The RO in March 2001 granted service connection for retinitis 
pigmentosa and a 100 percent schedular rating from September 
17, 1997.  The RO said this date represented the date of her 
reopened claim after final denial in 1976, as it was date of 
the post mark of her claim.  In disagreeing with the 
September 1997 effective date, the veteran argued that 
38 C.F.R. § 3.156(c) allowed for an effective date that 
coincided with the date of her original claim in 1976.  


Criteria

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.
A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).  A final and binding agency decision shall 
not be subject to revision on the same factual basis except 
by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

"Notice" means written notice sent to a claimant or payee 
at his latest address of record.  38 C.F.R. § 3.1(q).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, "the Court of Appeals") 
recently ruled that the United States Court of Appeals for 
Veterans Claims (Court) erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

The Board notes that under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(2000), taken together, a rating action is final and binding 
in the absence of clear and unmistakable error.  

A decision which constitutes a reversal of a prior decision 
on the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105(a).

VA regulations provide that "previous determinations which 
are final and binding...will be accepted as correct in the 
absence of clear and unmistakable error."  38 C.F.R. 
§ 3.105(a).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  Id.

"Clear and unmistakable error" requires more than a 
disagreement on how the facts are weighed or evaluated; the 
appellant must show that the correct facts, as they were 
known at the time, were not before the adjudicator or that 
pertinent regulatory or statutory provisions were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
In addition, "It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute clear and unmistakable error, and 
the allegation of clear and unmistakable error must 
specifically state what error and how the outcome would have 
been manifestly different.  Id. at 44.

The determination regarding clear and unmistakable error must 
be made based on the record and the law that existed at the 
time the decision was made.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell, 3 Vet. App. at 314.  Evidence 
that was not of record at the time of the decision cannot be 
used to determine if clear and unmistakable error occurred.  
Porter v. Brown, 5 Vet. App. 233 (1993).

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

For purposes of determining whether clear and unmistakable 
error is present in a prior determination: (1) "[e]ither the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" and 
of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242 (1994).

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in the line of 
duty.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  



When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400(r).  

New and material evidence (Sec. 3.156)--(1) Other than 
service department records-(i) Received within appeal period 
or prior to appellate decision. The effective date will be as 
though the former decision had not been rendered.  See Secs. 
20.1103, 20.1104 and 20.1304(b)(1) of this chapter. (ii) 
Received after final disallowance. Date of receipt of new 
claim or date entitlement arose, whichever is later. 

(2) Service department records. To agree with evaluation 
(since it is considered these records were lost or mislaid) 
or date of receipt of claim on which prior evaluation was 
made, whichever is later, subject to rules on original claims 
filed within 1 year after separation from service. See 
paragraph (g) of this section as to correction of military 
records.  38 C.F.R. § 3.400(q).

Disability compensation--(i) Direct service connection (Sec. 
3.4(b)). Day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later. Separation 
from service means separation under conditions other than 
dishonorable from continuous active service 
which extended from the date the disability was incurred or 
aggravated.  38 C.F.R. § 3.400(b)(2)(i).




Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs.  Also included are corrections by the 
service department of former errors of commission or omission 
in the preparation of the prior report or reports and 
identified as such.  The retroactive evaluation of disability 
resulting from disease or injury subsequently service 
connected on the basis of the new evidence from the service 
department must be supported adequately by medical evidence.  

Where such records clearly support the assignment of a 
specific rating over a part or the entire period of time 
involved, a retroactive evaluation will be assigned 
accordingly except as it may be affected by the filing date 
of the original claim.  38 C.F.R. § 3.156(c).

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).


Analysis

There are currently two statutorily authorized means to 
obtain reevaluation of a final VA benefit decision.  

A final decision disallowing a claim may be revised based 
upon a showing of CUE in a prior decision by the Secretary or 
the Board pursuant to 38 U.S.C.A. §§ 5109A and 7111, or 
reopened based upon submission of new and material evidence 
pursuant to 38 U.S.C.A. § 5108.  

The Board has not overlooked the potential application of the 
recently enacted VCAA of 2000 [Pub. L. No. 106-475, 114 Stat. 
2096 (2000)], but finds the record is adequate for a 
determination of the proper effective date.

The veteran does not argue that the RO committed CUE in 1976 
when the claim for loss of vision was initially adjudicated.  
The Board notes the claim was adjudicated on an incomplete 
record.  

It is sufficient to point out that any failing to develop for 
such evidence would have been a breach of the duty to assist, 
and as such it cannot be a basis for a CUE claim, although 
the record may have been incomplete.  Caffrey v. Brown, 6 
Vet. App. 377 (1994).  

The Board observes that Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999) created a nonstatutory means to obtain review of a 
previously denied claim, holding that while a breach of the 
duty to assist is not the type of error that can provide the 
basis for a CUE claim in accordance with this Court's case 
law, in cases of grave procedural error RO or Board decisions 
are not final for purposes of direct appeal.  Id. at 1333.  

In Hayre the Circuit Court held that a breach of the duty to 
assist in which VA failed to obtain pertinent SMRs 
specifically requested by the claimant and failed to provide 
the claimant with notice explaining the deficiency is a 
procedural error of, at least, comparable gravity that 
vitiates the finality of an RO decision for purposes of 
direct appeal.

The VA Claims Court, interpreting the reach of Hayre in 
Simmons v. West, 14 Vet. App. 84, 91 (2000), noted that: 

Not only do we believe that Hayre does not require that 
a "garden variety" breach of VA's duty to assist, in the 
development of a claim that is well grounded, be 
construed as tolling the finality of an underlying RO 
decision, but we also believe that it would be unwise 
for this Court to extend Hayre to encompass such a duty-
to-assist violation.  At some point, there is a need for 
finality within the VA claims adjudication process; 
thus, the tolling of finality should be reserved for 
instances of "grave procedural error"--error that may 
deprive a claimant of a fair opportunity to obtain 
entitlements provided for by law and regulation.

The holding in Hayre as explained in Tetro v. Gober, 14 Vet. 
App. 100 (2000) provided for review of unappealed decisions 
where grave procedural error had occurred so as to render the 
decision nonfinal.  In Hayre the vitiating error was failure 
to assist in obtaining specifically requested service medical 
records and failure to provide the claimant with notice 
explaining the deficiency.  None of the other examples of 
grave procedural error referred to in Tetro apply to the 
facts at hand.  See for example Tablazon v. Brown, 8 Vet. 
App. 359, 361 (1995); Hauck v. Brown, 6 Vet. App. 518, 519 
(1994); Kuo v. Derwinski, 2 Vet. App. 662, 666 (1992) and 
Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).  Nor does 
the Board need to discuss another potential means of 
obtaining such review as discussed in Bailey v. West, 160 
F.3d 1360 (Fed. Cir. 1998), as the facts do not warrant its 
application.

Thus grave procedural error removes the need for new and 
material evidence to obtain a reevaluation or review of the 
claim denied initially in 1976.  The veteran had mentioned 
treatment in June 1975, and the RO stated in the 1976 
decision that entrance and separation examinations were the 
only service medical records it received.  There was no 
notice to the appellant that the records were not obtained.  
Nor did the RO make a supplemental request after being placed 
on notice of the specific date of treatment in service.  In 
this case, the theory of grave procedural error and the 
practical effect of 38 C.F.R. § 3.156(c) appear to be 
complimentary bases to achieve an earlier effective date.

The additional service medical records received in connection 
with the reopened claim were obviously relied on to establish 
retinitis pigmentosa in service.  The VA examiner stated that 
it was clear the diagnosis was made in June 1975.  Thus the 
provisions of 38 C.F.R. §§ 3.156(c) and 3.400(q) apply in 
such circumstances in the determination of the appropriate 
effective date.

The Board in 1999 found that the finally denied claim should 
be reopened and readjudicated on a de novo basis.  Glynn v. 
Brown, 6 Vet. App. 523, 529 (1994).  

The Board did not expressly address the added service medical 
records.  However, the Board believes that the veteran's 
submission of these records is analogous to a supplemental 
report from the service department.  There is no question 
raised in the record regarding the authenticity of these 
records.  

Under Evans v. Brown, 9 Vet. App. 273 (1996) evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.  In the case at hand, the 
Board found implicitly that the new and material evidence 
included additional service medical records, principally an 
eye evaluation in 1975.  

Thus under the applicable legal standard the specified basis 
of the prior denial in 1976 was changed by the additional 
evidence that included a thorough medical evaluation of the 
veteran and relevant records.  This evidence was not 
essentially cumulative of earlier evidence.  

The additional evidence, including the added service medical 
records, was new and material evidence as defined by the 
regulation.  It had a direct and substantial effect upon the 
issue at hand, and being neither solely duplicative nor 
cumulative, it was significant and had to be considered in 
order to decide the merits of the claim fairly.  38 C.F.R. 
§ 3.156(a).  

As new and material evidence was submitted to reopen the 
veteran's claim for service connection, the Board remanded 
the case to have the RO analyze the merits of the claim.  
There was no express directive to consider 38 C.F.R. 
§ 3.156(c).  

The rejection of section 3.156(c) is implicit in the RO 
decision to assign the September 17, 1997 effective date for 
service connection.  The RO likely considered the applicable 
law and regulations cited above when it found that the 
evidence warranted service connection on a direct basis.

The law and regulations governing the appropriate effective 
date for service connection are set out in 38 U.S.C.A. 
§ 5110(a) (West 1991) and 38 C.F.R. § 3.400 and provide 
generally that the effective date for disability compensation 
based on service connection shall be the later of the date of 
claim or the date entitlement arose.  

The basis for the September 17, 1997 effective date selected 
by the RO is readily apparent from the record.  Noteworthy is 
that the veteran and her representative sought to challenge 
the RO decision on the effective date based on the recently 
received service medical records.  

After the Board remand, the RO decision in 2000 regarding an 
effective date for service connection indicates the focus was 
on the date of the reopened claim in 1997.  There was no 
discussion of section 3.156(c), but this regulation is 
pertinent since the Board in 1999 referred to additional 
service medical records as in part constituting new and 
material evidence.  

Thus, the applicable law provides the effective date should 
coincide with an original claim.  The facts of this case in 
light of 38 U.S.C.A. § 5110, 38 C.F.R. §§ 3.156(c) and 
3.400(q) support an effective date from the date of claim in 
May 1976 which is within a year following separation from 
service.  The claim, in essence, was a pending claim.  

The implementing regulations provide that the effective date 
shall be the date of receipt of claim, or date entitlement 
arose, whichever is later, unless the claim was received 
within one year after separation from service.  The current 
version of the regulations is essentially in accord with the 
version in effect in 1970.  The pertinent determination is 
when the application was received, and a formal claim does 
appear from the record to establish the date of claim in May 
1976.  Consequently, the record does allow for an earlier 
effective date for service connection in this case of April 
27, 1976.  

In summary, the Board concludes that May 27, 1976, the date 
that the RO received the veteran's initial claim regarding 
loss of vision, is the pertinent date of claim for effective 
date purposes.  After the Board in 1999 found that the 
veteran reopened her claim, the RO decided the case on the 
record culminating with the favorable RO decision in March 
2000.  The record as noted previously does support an 
effective date in 1976, substantially earlier than the 
September 17, 1997 date selected by the RO.  

Since service connection for retinitis pigmentosa was based 
on newly received service medical records, which the veteran 
had mentioned in 1976, the effective date for service 
connection should be based on the May 27, 1976 date of claim.  
As the date of claim was well within one year of the date of 
separation from active service on April 26, 1976, it follows 
that the effective date should be the date following the day 
of separation from military service.  38 C.F.R. 
§§ 3.156, 3.400.  

The discussion of precedent opinions of the VA General 
Counsel in the 1999 Board decision is noted.  The Board would 
point out that the VA General Counsel subsequently reviewed 
these opinions and applicable VA manual provisions.  The VA 
General Counsel found that applicable VA manual provisions 
did not erect an absolute bar to service connection for 
retinitis pigmentosa based on aggravation, but did not 
expressly comment on whether manual provision language that 
had the effect of precluding direct service connection was a 
valid exercise of regulatory authority.  The opinion also 
found that provisions of 38 C.F.R. § 3.114 would not govern 
determinations of the effective date of the veteran's award 
since the referenced opinions and extant manual provisions.  
VAOPGCPREC 11-99.  

The Board observes that 38 C.F.R. § 3.303(b) speaks in terms 
of manifestations to establish incurrence, and VAOPGCPREC 82-
90 found that incurrence was a permissible basis for service 
connection.  Thus there is support in the regulations and 
precedent VA General Counsel opinions for the RO 
determination of incurrence in service.  Further, the Board 
is bound by the regulations and precedent opinions of the VA 
General Counsel.  38 C.F.R. § 19.5.

However, the Board is not inclined to decide what the rating 
should be for the period prior to September 17, 1997, since 
that determination has not been addressed by the RO in the 
first instance.  Nor does the Board infer or suggest that any 
particular rating is warranted for the entire period.  The 
Board, however, directs the attention of the appellant and 
the RO to the guidance recently provided in Meeks v. West, 
216 F.3d 1363, 1367 (Fed. Cir. 2000) regarding the 
retroactive rating in claims such as the appellant's.  See 
also Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

An effective date of April 27, 1976 for service connection 
for retinitis pigmentosa is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

